Case 2:18-cv-11776-AJT-EAS
             Case: 19-1636 Document:
                           ECF No. 5613-1
                                       filed 06/12/19
                                             Filed: 06/12/2019
                                                        PageID.1814
                                                                Page: Page
                                                                      1    1 of 3 (1 of 3)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                        CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                  Filed: June 12, 2019




Mr. Andrew J. Clopton

Stephen Joseph Cowen

Ms. Deborah L. Gordon

Ms. Elizabeth Ann Marzotto Taylor

Ms. Erin Lange Ramamurthy

                     Re: Case No. 19-1636, In re: University of Michigan, et al
                         Originating Case No. : 2:18-cv-11776

Dear Counsel:

   The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Amy E. Gigliotti on behalf of Laura A. Jones
                                                  Case Management Specialist
                                                  Direct Dial No. 513-564-7023

cc: Mr. David J. Weaver

Enclosure
Case 2:18-cv-11776-AJT-EAS
             Case: 19-1636 Document:
                           ECF No. 5613-2
                                       filed 06/12/19
                                             Filed: 06/12/2019
                                                        PageID.1815
                                                                Page: Page
                                                                      1    2 of 3 (2 of 3)



                                           No. 19-1636
                                                                                      FILED
                           UNITED STATES COURT OF APPEALS                       Jun 12, 2019
                                                                           DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT


In re: UNIVERSITY OF MICHIGAN, et al.,                   )
                                                         )                ORDER
       Petitioners.                                      )


       Before: KETHLEDGE, Circuit Judge.


       Plaintiff John Doe alleges that the University of Michigan violated his right to due process

in connection with its policy and procedures for addressing sexual assault allegations brought by

its students against another student. The University petitions for a writ of mandamus and moves

to stay a June 13, 2019 court hearing, which the district court has indicated will be held on the

record in open court. The plaintiff, John Doe, opposes a stay. The University replies. Pursuant

to Federal Rule of Appellate Procedure 27(c), a single judge may entertain the motion.

       As a starting point, the parties disagree on the purpose of the June 13 hearing. In an order

entered on June 11, 2019, the district court referred to the hearing as a “settlement conference,”

and the University claims that is what will occur. Plaintiff claims that “settlement conference” is

a misnomer and that the June 13 hearing is a status conference. But what a hearing is named does

not necessarily resolve the matter. Federal Rule of Civil Procedure 16(c), governing attendance

and matters for consideration at a pre-trial conference, permits the district court to consider and

take appropriate action on, among other things, settling the case. Fed. R. App. P. 16(c)(2)(I).

Furthermore, the purpose of the hearing, according to plaintiff, is “to settle the issue of what

process was due to Plaintiff,” and to force the University President “to address why they have
Case 2:18-cv-11776-AJT-EAS
             Case: 19-1636 Document:
                           ECF No. 5613-2
                                       filed 06/12/19
                                             Filed: 06/12/2019
                                                        PageID.1816
                                                                Page: Page
                                                                      2    3 of 3 (3 of 3)
                                            No. 19-1636
                                                -2-

failed to follow the basic tenants of due process.” Thus, it appears that the hearing will involve

more than a simple scheduling order.

       We consider four factors in deciding whether to grant a stay: (1) whether the movants have

made a strong showing that they are “likely to succeed on the merits”; (2) whether they “will be

irreparably injured absent a stay”; (3) “whether issuance of the stay will substantially injure the

other parties interested in the proceeding”; and (4) “where the public interest lies.” Nken v. Holder,

556 U.S. 418, 434 (2009) (quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987)). “These factors

are not prerequisites that must be met, but are interrelated considerations that must be balanced

together.” Mich. Coal. of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153 (6th

Cir. 1991). The first two factors are the most critical. Nken, 556 U.S. at 434.

       Whether the relevant factors weigh in favor of granting a stay depends in part on facts that

are in dispute. In order to provide sufficient time to consider the matter, it is ORDERED that the

hearing scheduled for June 13, 2019 at 10:00 AM is STAYED pending further consideration by

the court. We may deny a mandamus petition without an answer. Otherwise, we must order the

respondent to file an answer within a fixed time. Fed. R. App. P. 21(b)(1). It is ORDERED that

the plaintiff file an answer and that the trial court judge address the mandamus petition within ten

(10) days of the date this order is entered. See Fed. R. App. P. 21(b)(4).

                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk
